May 04, 2007


Mr. Jeremy Jason Gaston
Mayer, Brown, Rowe & Maw LLP
700 Louisiana Street, Suite 3400
Houston, TX 77002-2730


Ms. Claudia Wilson Frost
Mayer, Brown, Rowe & Maw LLP
700 Louisiana Street, Suite 3400
Houston, TX 77002-2730
Mr. Thomas H. Cook Jr.
Zelle Hofmann Voelbel Mason & Gette, LLP
1201 Main Street, Suite 3000
Dallas, TX 75202-3975

Mr. Michael A. Choyke
Wright Brown & Close, LLP
Three Riverway, Suite 600
Houston, TX 77056

RE:   Case Number:  04-0121
      Court of Appeals Number:  14-02-00874-CV
      Trial Court Number:  2000-37203

Style:      EQUISTAR CHEMICALS, LP
      v.
      DRESSER-RAND COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in  the  above-referenced  cause.   (Justice  O'Neill  and  Justice
Brister not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells     |
|   |Mr. Charles      |
|   |Bacarisse        |
|   |Mr. Ben Taylor   |